IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                   No. 01-40281 c/w No. 01-40326
                          Summary Calendar


UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

JOSÉ PABLO HERNANDEZ-ZAPATA

                Defendant - Appellant

                        - - - - - - - - - -
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. M-00-CR-507-1
                      USDC No. M-99-CR-171-1
                        - - - - - - - - - -
                         November 30, 2001
Before KING, Chief Judge, and HIGGINBOTHAM and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent José

Pablo Hernandez-Zapata has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Hernandez-Zapata has not responded to the motion.   Our

independent review of the brief and the record discloses no

nonfrivolous issue for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.

     MOTION GRANTED; APPEAL DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.